United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________
Appearances:
Steven M. Friedman, Esq., for the appellant
Office of the Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 07-726
Issued: March 13, 2008

Oral Argument February 5, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge

JURISDICTION
On January 27, 2007 appellant, through his attorney, filed an appeal from an October 24,
2006 merit decision of the Office of Workers’ Compensation Programs reducing his
compensation based on its finding that he could earn wages as a building manager. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation based on its
finding that he had the capacity to earn wages as a building manger for four hours per day from
December 12, 1993 through June 17, 1996 and eight hours per day from June 18, 1996 through
September 20, 2002.
FACTUAL HISTORY
On December 12, 1980 appellant, then a 33-year-old supervisor, filed a claim for a
traumatic injury occurring on December 8, 1980 when he injured his back pulling a sack off of a
belt. The Office accepted his claim for an acute back strain and a herniated disc at L5-S1. The
Office paid appellant compensation for total disability beginning January 26, 1981.

In a work restriction evaluation dated December 23, 1991, Dr. R. Richard Maxwell, an
attending Board-certified orthopedic surgeon, opined that appellant could work three to four
hours per day with restrictions. He determined that he could intermittently sit for one to two
hours per day and walk and stand for one hour per day. Dr. Maxwell found that appellant could
not bend, squat, climb, kneel, twist or lift over 10 pounds.
In an investigative memorandum dated September 9, 1993, a special agent asserted that
appellant had concealed his employment as the owner and manager of a beauty store. On
October 25, 1993 a rehabilitation counselor provided labor market information for the positions
of beauty supply store manager and sales manager. She determined that the position of beauty
store manager was reasonably available within the area and provided wage information. An
Office rehabilitation specialist noted that appellant had several years of experience working as
the manager of a beauty supply company.
By decision dated December 10, 1993, the Office reduced his compensation effective
December 12, 1993 based on its finding that he had the capacity to work as a sales manager. By
decision dated December 17, 1993, the Office found that appellant forfeited compensation for
periods from 1986 to 1993 in the amount of $118,513.21 because he knowingly failed to reveal
earnings from employment.
At a hearing, held on May 12, 1995, appellant and witnesses asserted that he did not
participate in the beauty supply business. His sister owned the beauty supply store. Appellant
and his sister jointly owned the building in which the business was located. He collected the
rent, contracted for repairs and went to the building to collect rent if problems arose. Appellant
also collected rent on other personal property and another small building. He maintained that he
had a passive role as a landlord collecting rents.
By decision dated July 20, 1995, the hearing representative reversed the forfeiture
decision, finding that the evidence did not show that appellant knowingly failed to disclose
earnings. She further determined that the evidence did not establish that he ran the beauty supply
store but noted that his testimony showed that he worked as a building manager or
superintendent. The hearing representative instructed the Office upon return of the case record
to “develop the claim as necessary for a proper determination of wage-earning capacity based on
the position of building manager/superintendent.”
In a report dated June 17, 1996, Dr. Maxwell found that appellant could work six to eight
hours per day with restrictions. He indicated that appellant could lift 10 to 20 pounds and
“occasionally probably 20 to 50 pounds.” Dr. Maxwell asserted, “[Appellant] can probably sit
for 15 to 20 minutes at a time, walk for 20 minutes at a time, stand for 15 minutes at one time,
bending only rarely, twisting rarely [and] kneeling rarely.” He noted that whether appellant
returned to work might depend on his psychological condition.1
A second hearing was held on June 18, 2002. Appellant asserted that he was an owner,
or landlord, and did not collect rents. He did not physically perform the duties of a property
1

In progress reports dated March 2000 to February 2002, Dr. Maxwell listed findings on physical examination
and provided recommendations for treatment.

2

manager and did not direct staffing. In a decision dated August 28, 2002, a hearing
representative reversed the December 10, 1993 wage-earning capacity determination. She found
that the evidence did not establish that the position of sales manager was either medically or
vocationally suitable. The hearing representative recommended that the Office comply with the
findings of the prior hearing representative and “develop a proper retroactive wage-earning
capacity determination based on the position of building manager/superintendent.”
A rehabilitation counselor, in a report dated December 31, 2002, noted that as appellant
did not have a real estate license he would only be able to manage one property. She stated, “An
on site property manager is not required to have a real estate license. Those with the real estate
license make more money. They also have more responsibilities. The position is considered
light work.” The rehabilitation counselor indicated that wages were $376.00 per week or $9.40
per hour.
By decision dated February 24, 2003, the Office modified its prior wage-earning capacity
determination to reflect that appellant had the ability to earn wages as a building manager. The
Office paid him compensation for the difference between what it had previously paid under its
determination that he had the wage-earning capacity of a sales manager and what it owed based
on its finding that he could earn wages as a building manager for four hours per day beginning
December 12, 1993 and eight hours per day beginning June 18, 1996. The Office noted that
appellant resumed work with the employing establishment on September 21, 2002. In a decision
dated June 12, 2003, the Office denied modification of its February 24, 2003 decision.
Appellant appealed to the Board. On February 15, 2005 the Director filed a motion
requesting that the Board remand the case as the Office had not complied with the hearing
representative’s instructions to issue a full loss of wage-earning capacity decision with full
appeal rights. In an order dated March 4, 2005, the Board granted the Director’s motion to
remand and cancelled oral argument. The Board instructed the Office to allow appellant to
submit evidence regarding his ability to work as a building manager.
On June 24, 2005 the Office requested that appellant submit information regarding his
ability to work as a building manager. Appellant requested a hearing. In a decision dated
September 26, 2005, the Office reduced his compensation from December 12, 1993 through
June 17, 1996 based on its finding that he could work as a building manager for four hours per
day and reduced his compensation from June 18, 1996 through September 20, 2002 based on its
finding that he could work full time as a building manager.
Appellant requested an oral hearing, which was held on July 25, 2006. He maintained
that he did not work as a building manager. Appellant’s sister indicated that she performed the
duties of a building manager at the building they owned jointly. She also stated that her 1995
testimony was accurate. At the hearing, Thomas Mitchell, a vocational consultant, testified that
appellant did not have the work experience or physical ability to perform the duties of building
manager.
In a decision dated October 24, 2006, the hearing representative affirmed the
September 26, 2005 decision.

3

LEGAL PRECEDENT
Once the Office has made a determination that a claimant is totally disabled as a result of
an employment injury and pays compensation benefits, it has the burden of justifying a
subsequent termination or modification of compensation benefits.2 An injured employee who is
either unable to return to the position held at the time of injury or unable to earn equivalent
wages but who is not totally disabled for all gainful employment is entitled to compensation
computed on loss of wage-earning capacity.3
Under section 8115(a) of the Federal Employees’ Compensation Act4 the wage-earning
capacity of an employee is determined by actual earnings if actual earnings fairly and reasonably
represent his wage-earning capacity. If actual earnings do not fairly and reasonably represent his
wage-earning capacity or if the employee has no actual earnings, his wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, his
usual employment, age, qualifications for other employment, the availability of suitable
employment and other factors and circumstances which may affect wage-earning capacity in his
disabled condition.5
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an Office wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fit the employee’s capabilities with regard to his
physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick6 and codified by regulation at 20 C.F.R. § 10.4037
should be applied.
ANALYSIS
The Office accepted that appellant sustained back strain and a herniated disc at L5-S1 due
to a December 8, 1980 employment injury and paid him compensation for disability beginning
January 26, 1981. The Office reduced his compensation based on its finding that he had the
capacity to earn wages as a building manager for four hours per day from December 12, 1993
through June 17, 1996 and eight hours per day from June 18, 1996 through September 20, 2002.

2

John D. Jackson, 55 ECAB 465 (2004).

3

20 C.F.R. §§ 10.402, 10.403; see Alfred R. Hafer, 46 ECAB 553 (1995).

4

5 U.S.C. §§ 8101-8193.

5

John E. Cannon, 55 ECAB 585 (2004).

6

5 ECAB 376 (1953).

7

20 C.F.R. § 10.403.

4

The Board finds that the Office improperly reduced appellant’s compensation based on
its finding that he could work as a building manager. In determining the availability of suitable
employment, the evidence must demonstrate that jobs in the position selected for determining
wage-earning capacity are reasonably available in the general labor market in the commuting are
in which the employee lives.8 There is no evidence of record addressing whether the position of
building manager was reasonably available within appellant’s geographical location. In a
December 31, 2002 report, a rehabilitation counselor noted that as appellant did not have a real
estate license he would only be able to manage one property. She related, “An on site property
manager is not required to have a real estate license. Those with the real estate license make
more money. They also have more responsibilities. The position is considered light work.” The
rehabilitation counselor specified that wages were $376.00 per week or $9.40 per hour. She did
not, however, provide an opinion on whether the position was reasonably available within
appellant’s commuting area. Further, it is unclear from the rehabilitation counselor’s report
whether the wages reported for the position referred to property managers with or without real
estate licenses. The rehabilitation counselor also did not address the issue of whether the
position of building manager was available on a part-time basis from December 12, 1993
through June 17, 1996. Additionally, she did not comment on whether the position was within
appellant’s vocational capability. Accordingly, as the Office failed to properly consider the
factors enumerated in section 8115(a), it has not established that he had the capacity to perform
the position of building manager.
The Board further finds that the Office failed to establish that the selection position was
medically suitable from December 12, 1993 through June 17, 1996. In a work restriction
evaluation dated December 23, 1991, Dr. Maxwell found that appellant could work three to four
hours per day with no bending, squatting, climbing, kneeling, twisting or lifting over 10 pounds.
He opined that appellant could intermittently sit for one to two hours per day and walk and stand
for one hour per day. The Office found that, based on Dr. Maxwell’s December 23, 1991
evaluation, appellant could perform the duties of the selected position of building manager for
four hours per day from December 12, 1993 through June 17, 1996. The Department of Labor’s
Dictionary of Occupational Titles, however, identifies the position of building
manager/superintendent as light work, which requires lifting up to 20 pounds occasionally and
10 pounds frequently.9 As this exceeds appellant’s work restrictions of no lifting over 10
pounds, the position of part-time building manager from December 12, 1993 through June 17,
1996 was not medically suitable.
CONCLUSION
The Board finds that the Office improperly reduced appellant’s compensation based on
its finding that he had the capacity to earn wages as a building manager for four hours per day
from December 12, 1993 through June 17, 1996 and eight hours per day from June 18, 1996
through September 20, 2002.

8

See Lawrence D. Price, 54 ECAB 590 (2003).

9

Department of Labor, Dictionary of Occupational Titles (4th ed. rev. 1991).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 24, 2006 is reversed.
Issued: March 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

6

